ORDER

PER CURIAM.
Appellant, Melvin L. Russell (“Movant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was found guilty, following a jury trial, of possession of a controlled substance, section 195.202, RSMo 2000. Movant was sentenced as a prior and persistent offender to a term of fifteen years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the motion court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.